                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAMONT HAGAN,                           :      CIVIL NO. 1:19-CV-0454
                                        :
             Plaintiff                  :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
             Defendants                 :

                                    ORDER

      AND NOW, this 29th day of November, 2019, upon consideration of plaintiff’s

motion (Doc. 19) for leave to file an amended complaint, and it appearing that

plaintiff may file an amended complaint as a matter of course, see FED. R. CIV. P.

15(a)(1)(B) (“[a] party may amend its pleading once as a matter of course within . .

. if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule

12(b) . . .”), and since, as a matter of law, an amended complaint takes the place of

the original complaint, effectively invalidating any original complaint, see Palakovic

v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017) (“in general, an amended pleading . . .

supersedes the earlier pleading and renders the original pleading a nullity”), and

any motion to dismiss challenging the original complaint is now moot, see 6 Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure §

1476 (2d ed. 1990) (“A pleading that has been amended . . . supersedes the pleading

it modifies. . . . Once an amended pleading is interposed, the original pleading no
longer performs any function in the case and any subsequent motion made by an

opposing party should be directed at the amended pleading”), it is hereby

ORDERED that:

      1.    The motion (Doc. 19) for leave to file an amended complaint is
            GRANTED.

      2.    The amended complaint (Doc. 19-1) is accepted as filed. The Clerk of
            Court is directed to DOCKET the amended complaint (Doc. 19-1) as a
            separate filing.

      3.    The pending motion (Doc. 15) to dismiss the original complaint is
            DISMISSED as moot, but without prejudice to defendants’ right to
            renew the motion as to the amended complaint.

      4.    Defendants shall FILE an answer to the amended complaint, or
            appropriate pretrial motion, in the manner set forth in the Federal
            Rules of Civil Procedure.

      5.    Plaintiff’s motion (Doc. 21) for extension of time to file a brief in
            support of his motion for leave to file an amended complaint is
            DISMISSED as moot.



                                        S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
